Citation Nr: 1101667	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of hypothyroidism, status post thyroid removal.  

2.  Whether severance of service connection for residuals of 
hypothyroidism, status post thyroid removal, was proper.

3.  Whether the combined evaluation assigned for service-
connected disabilities is proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 
1972.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Chicago, Illinois, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in December 2010.  A transcript of the hearing 
has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  The Board notes that the issue in 
regard to whether the combined evaluation assigned for service-
connected disabilities is proper is inextricably intertwined with 
the issue of entitlement to an initial evaluation in excess of 10 
percent for residuals of hypothyroidism, status post thyroid 
removal, and/or whether severance of service connection for 
residuals of hypothyroidism, status post thyroid removal, was 
proper and is deferred pending further development.


REMAND

Service connection for residuals of hypothyroidism, status post 
thyroid removal, was granted in a February 2006 rating decision.  
On appeal, the Veteran asserts that the initial 10 percent 
evaluation assigned does not reflect the degree of impairment due 
to residuals of hypothyroidism, status post thyroid removal, 
during the relevant period.  In light of the circumstances in 
this case, the Veteran should be afforded a VA examination to 
determine the degree of impairment due to residuals of 
hypothyroidism, status post thyroid removal.  

The Board notes that under Diagnostic Code 7903, hypothyroidism 
with fatigability, or; continuous medication required for 
control, is rated 10 percent disabling.  Hypothyroidism with 
fatigability, constipation, and mental sluggishness is rated 30 
percent disabling.  Hypothyroidism with muscular weakness, mental 
disturbance, and weight gain is rated 60 percent disabling.  
Hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness is rated 100 percent disabling.  38 
C.F.R. § 4.119.  The Board notes that service connection for 
post-traumatic stress disorder (PTSD) was granted in a September 
2009 rating decision.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 454 
(2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim for 
benefits for the underlying disability.  The Veteran asserts that 
he is unable to work due to residuals of hypothyroidism, 
Transcript at 11 (2010), and thus, entitlement to a TDIU is to be 
considered part of the claim in this case.  The Board notes that 
in addition to hypothyroidism, the September 2009 rating decision 
shows the Veteran is service connected for PTSD, diabetes 
mellitus, type II, and associated peripheral neuropathy of the 
lower extremities, as well as a deformed right middle finger, a 
right index finger amputation, a residual scar of the right thumb 
and of the right ring finger, and tinnitus.  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

In addition, in an April 2009 rating decision, the AOJ severed 
service connection for hypothyroidism, status post thyroid 
removal, and in November 2009, a notice of disagreement was filed 
in regard to severance.  The AOJ has not issued a statement of 
the case which addresses the Veteran' notice of disagreement as 
to whether severance of service connection for residuals of 
hypothyroidism, status post thyroid removal, was proper.  The 
Court has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the AOJ has 
not subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the AOJ for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Thereafter, the Veteran must submit a timely 
substantive appeal in order for the issue to be perfected for 
appeal to the Board.  38 U.S.C.A. § 7105.

Lastly, the Board notes that in correspondence received in 
December 2006, the Veteran indicated that he is receiving Social 
Security Administration (SSA) disability benefits.  These records 
have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should obtain the relevant 
disability records, to include any SSA 
records, pertinent to the Veteran's claims, 
to include any decisions and the medical 
records, upon which any decision was based.  
All records obtained should be associated 
with the claims file.

2.  The AOJ should issue a statement of the 
case on the issue of whether severance of 
service connection for residuals of 
hypothyroidism, status post thyroid removal, 
was proper.  The Veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
statement of the case.

3.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to hypothyroidism, status post 
thyroid removal, during the relevant period.  
The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to residuals of 
hypothyroidism, status post thyroid removal, 
during the relevant period, to include an 
opinion as to whether residuals of 
hypothyroidism, status post thyroid removal, 
precludes the Veteran from maintaining 
substantially gainful employment.  The AOJ 
should also request that, if the examiner 
identifies any increase in the degree of 
impairment during the relevant period, an 
opinion as to the date or dates of increase 
be provided, to the extent possible.  A 
complete rationale should accompany all 
opinions provided.

4.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



